Exhibit 10.1


CERTAIN INFORMATION, IDENTIFIED BY [*****], HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
COMPANY IF PUBLICLY DISCLOSED.


AMENDMENT NO. 5
TO SECOND AMENDED AND RESTATED LOAN ORIGINATION AGREEMENT


This AMENDMENT NO. 5 TO SECOND AMENDED AND RESTATED LOAN ORIGINATION AGREEMENT
(this “Amendment”), dated as of February 28, 2020 (the “Effective Date”), by and
among GreenSky, LLC, a Georgia limited liability company (“Servicer”), GreenSky
Servicing, LLC, a Georgia limited liability company (“GreenSky Servicing”), and
Truist Bank (successor by merger to SunTrust Bank), a North Carolina banking
corporation (“Lender”).


WITNESSETH:


WHEREAS, Servicer, GreenSky Servicing and Lender previously entered into that
certain Second Amended and Restated Loan Origination Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “LOA”),
dated as of December 31, 2016;


WHEREAS, Servicer, GreenSky Servicing and Lender desire to amend the LOA to
modify and clarify certain terms therein; and


WHEREAS, pursuant to Section 7.01 of the LOA, Servicer, GreenSky Servicing and
Lender agree to amend the LOA pursuant to the terms and conditions set forth
herein;


NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties hereto agree as follows:


Section 1. Definitions. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the LOA.


Section 2. Amendment to the LOA.


Subject to the satisfaction of the conditions precedent set forth in Section 4
below, the LOA shall be and hereby is amended as follows:


(a) Effective as of March 15, 2020, Section 2.01(a)(ii) of the LOA is hereby
amended by deleting it in its entirety and replacing it with the following:


“Subject to Article VI, Lender will fund newly originated Loans for customers
identified through the GreenSky® Program that meet the Underwriting Criteria and
which meet any other requirements of this Origination Agreement up to a maximum
of [*****] ($[*****]) Dollars in aggregate outstanding principal balances held
on Lender’s balance sheet (the “Commitment Amount”); it being acknowledged and
agreed that the evaluation of the outstanding principal balances



--------------------------------------------------------------------------------



of Loans for the purposes of complying with the Commitment Amount shall be
performed at each month-end beginning March 31, 2020. Lender and Servicer shall
mutually agree in writing to any further increase in the Commitment Amount above
[*****] ($[*****]) Dollars. [*****].”


(b) Section 6.01 of the LOA is hereby deleted and the following is substituted
in lieu thereof:


“Term. This Origination Agreement shall commence as of the Effective Date and
shall continue until December 31, 2020 and shall automatically be extended for
additional one year periods thereafter, until either party provides ninety (90)
calendar days written notice prior to the date this Origination Agreement would
otherwise be automatically extended that this Origination Agreement shall no
longer be so extended, unless sooner terminated (i) as provided herein or (ii)
upon the termination of the Servicing Agreement, which shall result in the
immediate termination of this Origination Agreement.”


Section 3. Representations of Servicer, GreenSky Servicing and Lender. Each of
Servicer, GreenSky Servicing and Lender hereby represents and warrants to the
parties hereto that as of the date hereof each of the representations and
warranties contained in the LOA are true and correct as of the date hereof and
after giving effect to this Amendment (except to the extent that such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct as of such earlier date).


Section 4. Conditions Precedent. The effectiveness of this Amendment is subject
to the receipt by the parties hereto of a fully executed counterpart of this
Amendment from each party.


Section 5. Amendment. The parties hereto hereby agree that, except as otherwise
provided herein, the provisions and effectiveness of this Amendment shall apply
to the LOA as of the date hereof. Except as amended by this Amendment, the LOA
remains unchanged and in full force and effect. This Amendment shall constitute
a transaction document.


Section 6. Counterparts. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument. The delivery of an executed counterpart hereof by facsimile or
.pdf shall constitute delivery of an executed counterpart hereof.


Section 7. Captions. The headings of the Sections of this Amendment are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions of this Amendment.


Section 8. Successors and Assigns. The terms of this Amendment shall be binding
upon, and shall inure to the benefit of the parties and their respective
successors and permitted assigns.
2

--------------------------------------------------------------------------------





Section 9. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF GEORGIA, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


[Signature page follows]




3


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Servicer, Lender and GreenSky Servicing have each caused
this Amendment to be duly executed by their respective duly authorized officers
as of the Effective Date.


GREENSKY, LLC




By: /s/ Tim Kaliban
Name: Tim Kaliban
Title: President
Date: March 11, 2020






GREENSKY SERVICING, LLC


By: /s/ Tim Kaliban
Name: Tim Kaliban
Title: President
Date: March 11, 2020






TRUIST BANK


By: /s/ Ivo Vissenberg
Name: Ivo Vissenberg
Title: Senior Vice President
Date: March 11, 2020
4